Citation Nr: 1724134	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-46 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for loss of teeth for the purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to February 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Board remanded the appeal in November 2013 for additional development.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran had extraction of teeth, numbers 14, 29, and 30, after less than180 days of active service due to chronic periodontal disease.
  
2.  The Veteran's teeth, numbers 1 through 13, 15 through 21, and 31 through 32, were extracted after more than 180 of active service.

2.  The Veteran applied for dental treatment within one year of service separation.

3.  The weight of the evidence does not show that the Veteran had Class II, one-time VA outpatient dental treatment pursuant to 38 C.F.R. § 17.161(b) post-service.  

4.  The Veteran experienced blunt force trauma to the teeth numbers 8 and 9, precipitating the extraction of those teeth in service

5.  In service dental extractions did not constitute negligence or malpractice for the purpose of establishing dental trauma for Class II eligibility for dental treatment.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for loss of teeth, 1 through 13, 15 through 21, and 31 through 32, for the purpose of receiving Class II (one-time VA outpatient treatment) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.381, 4.150, 17.161 (2016).

2.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for loss of teeth, numbers 8 and 9, for the purpose of receiving Class II (a) VA outpatient dental treatment have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.381, 4.150, 17.161 (2016).

3.  The criteria for service connection for loss of teeth, numbers 1 through 7 and 10 through 21, and 28 through 32, for the purpose of receiving Class II (a) VA outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2016).  The Board finds that a December 2008 preadjudicatory notice letter adequately addressed the Veteran's dental claim. 

Service treatment records have been associated with the record.  Pursuant to a November 2013 Board remand, the Veteran was asked in a July 2014 letter to identify any VA or private treatment for his claimed dental disability.  The Veteran did not identify any outstanding records for VA to obtain.  The Agency of Original Jurisdiction also attempted to obtain potential VA dental records dated after service-separation; however, correspondence from the Salisbury VA Medical Center shows that no such records were found.  The Veteran was afforded a February 2017 VA examination, and an opinion was obtained adequately addressed questions asked on remand with regard to eligibility for Class II (a) dental treatment.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in developing his claim. 

Law and Analysis

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381 (a) (2016). 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381 (b).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161 (c) (2016). 

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected. (4)  Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service. (5)  Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service. (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381 (d). 

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

It is important to note that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381 (e).

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II (a) eligibility); those who were detained as a POW (Class II (b) and Class II (c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161. 

VA's General Counsel has held that merely to have had dental extractions during service is not tantamount to dental "trauma", because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5- 97 (January 22, 1997).  For the purposes of determining whether a veteran has Class II (a) eligibility for dental care under 17 C.F.R. § 17.123 (c), the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  Id.  

If the condition is for a non-compensable dental disorder, (such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease), a veteran can only be service-connected for treatment purposes.  See 38 C.F.R. § 3.381 (a).  The Board notes that third molars will not be service-connected for treatment purposes unless disease or pathology of the tooth developed after 180 days or more of active service, or disability was due to combat or in-service trauma. § 3.381(e).

Under Class II, those having a service connected noncompensable dental condition
or disability shown to have been in existence at the time of discharge or release
from active service which took place prior to October 1, 1981 may be authorized
any treatment indicated as reasonably necessary for the one time correction of the
service-connected noncompensable condition but only if (i) they served on active
duty and were discharged or released under conditions other than dishonorable, for
a period of active military, naval or air service of not less than 180 days (ii) 
application for treatment is made within one year of such discharge or release and (iii) a VA dental examination is completed within 14 months after discharge or
release unless delayed through no fault of the veteran.  38 C F R § 17.161(b)(2)(i)
(2016). 

Service dental records show that the Veteran had extraction of teeth numbers 14, 29, and 30 in July 1956 after less than180 days of active service due to periapical abscesses of the teeth.  Because these teeth were extracted due to periodontal disease less than 180 days or more of active service, the Board finds that they cannot be service-connected for treatment purposes.  38 C.F.R. § 3.381 (e).

Service dental records show that the Veteran had extraction of the teeth, 1 through 13, 15 through 21, and 31 through 32 after more than 180 days of active service.  A June 1956 dental health record completed at service entrance shows that the Veteran had various filings and cavities identified in the teeth at service entrance.  He was diagnosed with pulpitis of teeth 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 16, 17, 18, 20, and 21 in July 1957.  The Veteran was also noted to have impaction of tooth number 17, and malformation of the alveolar ridge of the mandible and maxilla.  He had extraction of the aforementioned teeth in July 1957.  Dental records show that the Veteran continued to receive treatment in service, which included additional extractions, and consultations for prosthetics or dentures.  March 1966 and March 1970 periodic examinations indicate that the Veteran had a Class II-qualified dental disability.  

The record shows that the Veteran applied for dental treatment within one year of service separation.  He served honorably in the military for over 20 years and originally claimed service connection for a "dental defect" in March 1979, within one month of separation from service.  While it does not appear that a VA dental examination was completed within 14 months after discharge or release, there is no indication that the Veteran was at fault for this delay.  Instead, the record indicates that a decision on the Veteran's claim was deferred by the RO in order to refer the Veteran for a VA dental examination.  However, the record does not show that any action was taken to schedule the Veteran for an examination, a VA examination report was not associated with the record, and no formal rating decision was issued on the claimed dental disability.  

The Board finds that the weight of the evidence does not show that the Veteran had Class II, one-time VA oupatient dental treatment pursuant to 38 C.F.R. § 17.161(b) post-service.  Service treatment records dated from November 1978 to December 1978 show that just prior to retirement, the Veteran had prosthetic consultations and casts were taken for the lower teeth, missing teeth 18 to 21 and 28 to 31.  In a January 2009 statement the Veteran reported that upon retirement, he was sent to private dentist to make a new upper denture and a partial denture.  It was not clear from the record whether this reported treatment qualified as one-time dental treatment pursuant to 38 C F R § 17.161(b)(2)(i).  The Board, therefore, remanded the case to attempt to determine whether the Veteran already had the one time treatment afforded under 38 C F R § 17.161(b).  VA treatment records dated in 1979 were not found, and the record does not show that a VA dental examination was completed in conjunction with the reported treatment.  The AOJ indicated in a December 2016 deferred rating decision that they were unable to confirm whether or not VA provided the Veteran with any one-time (Class II) treatment in the past.  Resolving the benefit of the doubt in favor of the Veteran on this issue, the Board finds that the Veteran is entitled to Class II, one-time VA outpatient dental treatment for missing teeth 1 through 13, 15 through 21, and 31 through 32, extracted after more than 180 days of active service.   

Concerning Class II (a) eligibility the record must show that a noncompensable
service-connected dental condition was adjudicated as resulting from a combat
wound or other service trauma.  Under the applicable statute for Class II (a) eligibility 38 USCA § 1712(a)(1)(C) service trauma is "an injury or wound produced by an external physical force during the performance of military duties
and does not include the intended result of proper medical treatment.  Nielson v.
Shinseki, 607 F.3d. 802 804 (Fed Cir 2010).  However, the Federal Circuit also held that 'service trauma" in the context of establishing Class II (a) eligibility could be the unintended result of medical treatment due to military negligence or malpractice.

In an October 2008 statement, the Veteran identified a claim for dental trauma.  He contends, in a December 2010 statement, that in July 1957 he was attending a picnic at a recreation area and was hit with a thrown bottle of suntan lotion breaking his two front teeth.  He was sent to the dental clinic at Dobbins AFB where the dentist told him his "teeth were soft and would not hold fillings and should all be removed.  He was then sent to Maxwell AFB for surgery where he was told that his lower jaw gum would not support a denture, and was told that all but six teeth should be removed.  The Veteran stated that those same six teeth are still in his mouth 51 years later, and contends that if his other teeth had not been removed without just cause, he would not ben in need of dental assistance at this time.  

The Board finds that the Veteran is credible in describing a traumatic dental injury in July 1957 in service consisting of the breaking two front teeth after being hit with a bottle, and he is credible in reporting the subsequent removal of those teeth and additional teeth after the injury.  Service treatment records show that the Veteran was referred for a dental evaluation in July 1957 and was found to have pulpitis of teeth 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 16, 17, 18, 20, and 21, and malformation of the alveolar ridge of the mandible and maxilla prior to extraction of those teeth.  The reason for referral for treatment was not indicated, and service dental records do not include detailed treatment notes.  The Board finds that the Veteran is competent to report an injury in which he broke his two front teeth in service, and these teeth were extracted after 180 days of active service.

Veterans having a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II (a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161 (c).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service. 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson, 607 F.3d at 808   (holding that "service trauma" in 38 U.S.C. § 1712 (a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties).

Based on the Veteran's credible lay statement describing a traumatic injury to the two front teeth in service, supported by the initiation of July 1957 dental evaluations in service, with regard to the two front teeth (numbers 8 and 9) the Board finds that he is alleging the type of dental trauma contemplated by 38 C.F.R. § 17.161 (c), a dental injury in the form of blunt force trauma to the tooth, precipitating the extraction of those teeth in service.  In view of the competent lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran had the extraction of teeth numbers 8 and 9 in service due to dental trauma for Class II (a) treatment eligibility (for the authorization of any treatment indicated as reasonably necessary for the correction of the service-connected condition or disability).  See 38 C.F.R. § 17.161 (c).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for loss of teeth, numbers 8 and 9 for the purpose of receiving Class II (a) VA outpatient dental treatment is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2016); 38 C.F.R. §§ 4.3, 4.7 (2016).

With respect to the remaining extractions conducted in service, to include as due to a finding of pulpitis of teeth and malformation of the alveolar ridge of the mandible and maxilla in July 1957, the Veteran contends that these teeth were removed without just cause.  Dental extractions during service are not tantamount to dental "trauma" where they are shown in service treatment records to be the intended effect of the treatment provided in service.  See VAOPGCPREC 5- 97 (January 22, 1997).  In the Veteran's December 2010 statement, he indicates that he consented to the extraction of his teeth in service because the recommendation was made by an Air Force major, and he reported that his second doctor was a lieutenant colonel.  However, based on the Veteran's allegations, the Board remanded the appeal for an opinion to address whether the Veteran's dental treatment constituted negligence or malpractice in the context of establishing Class II (a) eligibility.  See Nielson, 607 F.3d. at 804.

A VA dental examination was conducted in February 2017.  Based on a review of the record, to include service dental records, the examiner opined that it was less likely than not (less than 50 percent probability) that the military dentists failed to exercise the degree of care that would be expected of a reasonable dentist in removing the Veteran's teeth.  The examiner reasoned that service dental record show that in July 1957 teeth 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 16, 17, 18, 20, and 21 were removed and that a full upper denture was inserted on September 1957.  The examiner noted that a military dentist would have no conceivable financial or other motivation to proceed with this treatment and there was no evidence to support a claim that this treatment was unreasonable.  The evidence of record does not otherwise show that dental treatment in service, to include the Veteran's extractions, constituted negligence or malpractice, and the Board finds that as a lay person, the Veteran's assertion that his teeth had been removed without any just cause is not enough to establish a finding of negligence or malpractice.  The Board finds that as a lay person the Veteran is not competent to provide a complex opinion regarding the standard of care in providing dental treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board finds that the weight of the evidence does not show that dental treatment in service constitutes negligence or malpractice for the purpose of establishing dental trauma for Class II (a) eligibility for dental treatment.  Because the preponderance of the evidence is against the claim for Class II (a) eligibility for dental treatment for loss of teeth, numbers 1 through 7 and 10 through 21, and 28 through 32, the benefit of the doubt doctrine is not for application.
















(CONTINUED ON NEXT PAGE)


ORDER

Service connection for loss of teeth, numbers 1 through 13, 15 through 21, and 31 through 32, is granted for the purpose of receiving Class II, one-time VA outpatient dental treatment.

Service connection for loss of teeth numbers 8 and 9 is granted for the purpose of receiving Class II (a) VA outpatient dental treatment. 

Service connection for loss of teeth, numbers 1 through 7 and 10 through 21, and 28 through 32, is denied for the purpose of receiving Class II (a) VA outpatient dental treatment.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


